Name: Commission Regulation (EEC) No 2317/89 of 28 July 1989 derogating from Regulation (EEC) No 1432/88 laying down detailed rules for applying the co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 No L 220/48 Official Journal of the European Communities 29 . 7. 89 COMMISSION REGULATION (EEC) No 2317/89 of 28 July 1989 derogating from Regulation (EEC) No 1432/88 laying down detailed rules for applying the co-responsibility levy in the cereals sector Whereas the measure provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 4b (3) thereof, Whereas Commission Regulation (EEC) No 850/89 (3), derogating from Regulation (EEC) No 1432/88 (4), provides that the difference between the estimated additional co-responsibility levy and the definitive additional co-responsibility levy fixed for the 1988/89 marketing year should be reimbursed at the latest at the end of July 1989, Whereas certain difficulties of an administrative nature prevent that time limit from being abided by in certain cases ; whereas, in order to overcome such difficulties, the time limit for the reimbursement for the 1988/89 marketing year should be extended by one month ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 3 (2) of Regulation (EEC) No 1432/88, the Member States may reimburse the difference between the estimated additional co-responsibility levy and the definitive additional co-responsibility levy fixed for the 1988/89 marketing year by 31 August 1989 inclusive. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ. No L 180, 27. 6. 1989, p. 1 . (3) OJ No L 89 , 1 . 4. 1989 , p. 55 . (") OJ No L 131 , 27 . 5. 1988, p . 37.